                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    ANGELO WRIGHT,                                         MEMORANDUM DECISION AND
                                                           ORDER DENYING MOTION TO
                               Plaintiff,                  CHANGE LOCATION OF HEARINGS

    v.
                                                           Case No. 4:18-cv-00084-DN-DBP
    DR. BRUCE BURNHAM, DEPARTMENT
    OF CORRECTIONS, and JOHN DOES 1-5,                     District Judge David Nuffer

                               Defendants.


            The parties filed a Stipulated Motion to Change Location of Hearings (“Motion”)

requesting that all hearings be held in Salt Lake City, Utah as opposed to St. George, Utah. 1 The

only basis identified in the Motion for this request is “for the convenience of the parties as

counsel for all parties is located in Salt Lake County.” 2 This is insufficient.

            “A district court may order any civil action to be tried at any place within the division in

which it is pending.” 3 “Although the Tenth Circuit has not had occasion to set out standards for

§ 1404(c) intra-district transfers, courts within the circuit have relied on the factors developed

under 28 U.S.C. § 1404(a), dealing with venue transfers.” 4 These factors include: the plaintiff’s

choice of forum; the convenience and accessibility of witnesses and other sources of proof; the



1
    Docket no. 9, filed Jan. 3, 2019.
2
    Id. at 2.
3
    28 U.S.C. § 1404(c).
4
 Four Corners Nephrology Assocs., P.C. v. Mercy Med. Ctr. of Durango, 464 F.Supp.2d 1095, 1098 (D. Colo.
2006) (citing Bitler v. A.O. Smith Corp., 2001 WL 1579378, at *1 (D. Colo., Dec. 10, 2001)); see also Barr v. City
of Albuquerque, 2014 WL 11497832, at *2 (D. N.M., Oct. 16, 2014); Broad Music, Inc. v. Rocky Mountain Rogues,
Inc., 2011 WL 13175874, at *2 (D. Wyo., Apr. 28, 2011); Lavin v. Lithibar Co., 2001 WL 1175096, at *1 (D. Kan.,
Sept. 19, 2001).
cost of making the necessary proof; relative advantages and obstacles to a fair trial; difficulties

that may arise from congested dockets; and all other considerations of a practical nature that

make a trial easy, expeditious and economical. 5 This analysis “is intended to place discretion in

the district court to adjudicate motions for transfer according to an individualized, case-by-case

consideration of convenience and fairness.” 6

           An analogous framework is provided in the Federal Rules of Criminal Procedure which

“require that prosecution must ensue in the district where the offense occurred, absent a statute or

other procedure allowing for another venue.” 7 The place of trial within that district must then be

set “with due regard for the convenience of the defendant, any victim, and the witnesses, and the

prompt administration of justice.” 8 These factors do not mention the convenience of counsel but

refer only to others. And substantial discretion is given to balance any competing interests. 9

           Although the parties have stipulated to the change of court location, 10 they have not

provided sufficient facts for an individualized determination that the change will be convenient

and fair considering the above factors. The location of counsel, alone, is not enough. Therefore,

the parties’ Motion 11 is DENIED without prejudice. The next hearing has been set for February

25, 2019, in Salt Lake City.




5
    Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir. 1991).
6
    Id. (quoting Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).
7
    United States v. Lewis, 768 F.3d 1086, 1090 (10th Cir. 2014) (citing FED. R. CRIM. P. 18) (emphasis in original).
8
    FED. R. CRIM. P. 18.
9
    Id. at advisory committee’s note to 2008 amendments.
10
     Motion.
11
     Id.



                                                                                                                        2
                                            ORDER

           IT IS HEREBY ORDERED that the parties’ Motion 12 is DENIED without prejudice. The

parties may file a renewed motion to change location of court hearings which contains facts to

allow for an individualized determination of convenience and fairness.

           Signed January 16, 2019.

                                            BY THE COURT


                                            ________________________________________
                                            David Nuffer
                                            United States District Judge




12
     Docket no. 9, filed Jan. 3, 2019.



                                                                                                 3
